Citation Nr: 0418455	
Decision Date: 07/12/04    Archive Date: 07/27/04

DOCKET NO.  03-11 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to a compensable initial disability rating for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel







INTRODUCTION

The veteran served on active duty from August 1980 to May 
1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which granted the veteran's claim for 
service connection for bilateral hearing loss, and assigned a 
noncompensable (zero percent) disability rating to this 
disorder.  The veteran filed a timely appeal to the initial 
disability rating assigned by the RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In reviewing the veteran's claims file, the Board observes 
that VA has recently received additional evidence in this 
case, including a VA audiology consultation report dated in 
August 2003, with attached audiometric testing results, 
received by the RO in June 2004.  This evidence appears to be 
potentially relevant to the veteran's claim for a compensable 
initial disability rating for bilateral hearing loss.  
However, it does not appear that the RO has considered this 
evidence in conjunction with the veteran's claim for this 
benefit.  Therefore, the veteran's claim must be remanded to 
the RO for review of the additional evidence, and preparation 
and issuance of an SSOC, in accordance with 38 C.F.R. § 19.31 
(2003) (instructing that when additional pertinent evidence 
is received after a statement of the case (SOC) or the most 
recent supplemental statement of the case (SSOC) has been 
issued, "[a] Supplemental Statement of the Case...will be 
furnished to appellant and his or her representative."); 38 
U.S.C.A. § 7105(d) (West 2002).  See also Disabled American 
Veterans et. al. v. Principi, 327 F.3d 1339 (Fed. Cir. 2003) 
(holding that significant portions of the Board's new 
procedures for internal development of claims, which allowed 
for initial Board consideration of newly-obtained evidence 
without prior referral to the RO, were invalid).  

Therefore, the case is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC for the following 
development:

The RO should readjudicate the issue of 
the veteran's entitlement to a 
compensable initial disability rating for 
bilateral hearing loss, with due 
consideration given to any new evidence 
received since the time of the most 
recent January 2003 SOC issued for this 
claim.  If any benefit sought on appeal 
remains denied, the appellant and his 
representative should be provided an 
SSOC.  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the veteran until he is notified.


	                  
_________________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




